Order entered January 9, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01589-CR

                                REGINALD THOMAS, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-00358-V

                                           ORDER
       On January 6, 2015, this Court granted appellant’s December 31, 2014 motion to include

in the clerk’s record the motion for new trial filed in cause no. F09-34344-V. Although the

Dallas County District Clerk filed a “supplemental” clerk’s record with this document, the

District Clerk has not yet filed the actual clerk’s record for the appeal.     Additionally, the

reporter’s record is overdue.

       Accordingly, we ORDER the Dallas County District Clerk to file the complete clerk’s

record within FIFTEEN DAYS of the date of this order.

       We ORDER Robin Benton, former official court reporter of the 292nd Judicial District

Court, to file the reporter’s record in this appeal within THIRTY DAYS of the date of this order.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to Felicia

Pitre, Dallas County District Clerk; Robin Benton, official court reporter, County Criminal Court

No. 8; Peri Wood, official court reporter, 292nd Judicial District Court; and to counsel for all

parties.

                                                      /s/     ADA BROWN
                                                              JUSTICE